Motion Granted and Order filed March 28, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00633-CV
                                   ____________

      JERRY L. STARKEY, TBDL, L.P., AND PBW DEVELOPMENT
                      CORPORATION, Appellant

                                        V.

                           GLEN GRAVES, Appellee


                   On Appeal from the 405TH District Court
                           Galveston County, Texas
                      Trial Court Cause No. 09-CV-0620

                                     ORDER

      On July 6, 2012, Jerry L. Starkey, TBDL, L.P., and PBW Development
Corporation filed a notice of appeal from the amended final judgment signed April
11, 2012, and the appeal was assigned to this court under our appellate number 14-
12-00633-CV. On August 2, 2012, Glen Graves filed a notice of cross-appeal
from the trial court’s order signed July 13, 2012, granting a motion to modify filed
by Jerry L. Starkey, TBDL, L.P., and PBW Development Corporation, which was
assigned to this court under our appellate number 14-12-00709-CV.

           On August 13, 2012, Glen Graves filed an unopposed motion to consolidate
the appeals. The motion was granted and the court consolidated the two above-
referenced causes for all purposes into cause number 14-12-00633-CV.

           On March 30, 2013, Glen Graves filed an unopposed motion for a briefing
schedule. The motion is GRANTED. Accordingly we order the following:

                Brief of appellants Jerry L. Starkey, TBDL, L.P., and PBW
                   Development Corporation is currently due April 18, 2013;

                Glen Graves’ combined brief,1 as appellee and cross-appellant, is due
                   30 days after appellants’ brief is filed;

                Combined reply brief of appellants and cross-appellees2 Jerry L.
                   Starkey, TBDL, L.P., and PBW Development Corporation is due 30
                   days after Graves’ combined brief is filed.



                                                PER CURIAM




1
    The combined brief will not exceed 15,000 words.
2
    The combined brief will not exceed 7,500 words.